Exhibit 10.1

 

THIRD AMENDMENT TO THE

CLOUD PEAK ENERGY RESOURCES LLC DEFERRED COMPENSATION PLAN

 

WHEREAS, Cloud Peak Energy Resources LLC (the “Company”), a Delaware limited
liability company, adopted the Cloud Peak Energy Resources LLC Deferred
Compensation Plan (the “Plan”), effective as of March 18, 2011, and subsequently
amended the Plan with the First Amendment effective January 1, 2012 and the
Second Amendment effective January 1, 2014; and

 

WHEREAS, the Company has the ability to amend the Plan pursuant to Section 8.1;
and

 

WHEREAS, the Company desires to amend the Plan to clarify the availability of
Scheduled Distributions under the Plan.

 

NOW, THEREFORE, the Company hereby amends the Plan in the following respects,
effective as of the date adopted below:

 

1.             Article V of the Plan is amended and restated as follow:

 

ARTICLE V
DISTRIBUTIONS

 

5.1                  Distribution of Company Contributions Account. In the event
of a Participant Termination of Service for any reason, the Distributable Amount
credited to the Participant Company Contribution Account shall be paid in cash,
an annuity contract or other property on the Payment Date following Termination
of Service

 

5.2                  Small Benefit Exception. If on commencement of benefits
payable from an Account the Distributable Amount from such Account is less than
or equal to the applicable dollar amount under Internal Revenue Code
Section 402(g)(l )(B), the total Distributable Amount from such Account shall be
paid in a lump sum in cash, an annuity contract or other property on the
scheduled Payment Date.

 

5.3                  Termination Distributions.  Except as provided in
Section 5.6, in the event of a Participant’s Termination of Service other than
by reason of Retirement, death or Disability, the Distributable Amount credited
to the Participant Deferral Accounts shall be paid in a lump sum in cash, an
annuity or other property on the Payment Date following Termination of Service.

 

5.4                  Retirement or Disability Distributions. Except as provided
in Section 5.6, in the event of a Participant’s Retirement or Disability, the
Distributable Amount credited to the Participant’s Deferral Accounts shall be
paid to the Participant in cash, an annuity contract or other property on the
Payment Date following the Participant’s Retirement or date of Disability unless
the Participant has made an alternative benefit election on a timely basis
pursuant to Section 3.4 to receive substantially equal annual installments over
up to fifteen (15) years.

 

5.5                  Death Benefits.

 

(a)           Prior to Commencement of Benefits. In the event that the
Participant dies prior to commencement of benefit payable from an Account, the
Company shall pay to the Participant’s Beneficiary a death benefit equal to the
Distributable Amount of such Account in a lump sum in cash or property other
than an annuity contract on the Payment Date following the Participant’s death.

 

1

--------------------------------------------------------------------------------


 

(b)           After Commencement of Benefits. In the event that the Participant
dies after commencement of benefits payable from an Account, benefits from such
Account shall continue to be paid to the Participant’s Beneficiary at the same
time and in the same form as they would have been paid to the Participant had
the Participant not died.

 

5.6                  Scheduled Distributions.

 

(a)           Scheduled Distribution Election. Participants shall be entitled to
elect to receive a Scheduled Distribution from the Deferral Account. However, a
Scheduled Distribution may not be elected from a Fund Subaccount deemed to be
invested in a Fund that includes an option for the Participant to elect to
receive a distribution of an annuity contract. In the case of a Participant who
has elected to receive a Scheduled Distribution, such Participant shall receive
the Distributable Amount, with respect to the specified deferrals, including
earnings thereon, which have been elected by the Participant to be subject to
such Scheduled Distribution election in accordance with Section 3.4 of the Plan.
A Participant’s Scheduled Distribution commencement date with respect to
deferrals of Compensation for a given Plan Year shall be no earlier than
two (2) years from the last day of the Plan Year in which the deferrals are
credited to the Participant’s Account. The Participant may elect to receive the
Scheduled Distribution in a single lump sum or substantially equal annual
installments over a period of up to five (5) years. A Participant may delay and
change the form of a Scheduled Distribution, provided such extension complies
with the requirements of Section 3.4.

 

(b)           Small Benefit Exception. If on commencement of benefits payable by
reason of a Schedule Distribution the total balance of the Scheduled
Distributions is less than or equal to the applicable dollar amount under
Internal Revenue Code Section 402(g)(l)(B), the Scheduled Distribution shall be
paid in the form of a single lump sum distribution on the scheduled commencement
date.

 

(c)           Termination of Service. In the event of a Participant’s
Termination of Service prior to commencement of a Scheduled Distribution, the
Participant’s Scheduled Distribution election shall be disregarded and the
Participant’s Deferral Account will instead be paid in the form applicable to
such Termination of Service under Section 5.2, 5.3 or 5.4 above (provided,
however, that prior to January 1, 2014, a Participant’s Scheduled Distribution
Election will be applied even in the event that the Participant has a
Termination of Service prior to commencement of the Scheduled Distribution, but
only if the Participant has five years of service or more as of the date of
Termination of Service). In the event of a Participant’s Termination of Service
for any reason after a Scheduled Distribution has commenced installment
payments, such Scheduled Distribution benefits shall continue to be paid at the
same time and in the same form as they would have been paid to the Participant
had the Participant not terminated service.

 

5.7                  Hardship Distribution. Upon a finding that the Participant
(or, after the Participant’s death, a Beneficiary) has suffered a Financial
Hardship, subject to compliance with Code Section 409A the Committee may, at the
request of the Participant or Beneficiary, accelerate distribution of benefits
or approve reduction or cessation of current deferrals under the Plan in the
amount reasonably necessary to alleviate such Financial Hardship subject to the
following conditions:

 

(a)           The request to take a Hardship Distribution shall be made by
filing a form provided by and filed with the Committee prior to the end of any
calendar month.

 

2

--------------------------------------------------------------------------------


 

(b)           The amount distributed pursuant to this Section with respect to a
Financial Hardship shall not exceed the amount necessary to satisfy such
financial emergency plus amounts necessary to pay taxes reasonably anticipated
as a result of the distribution, after taking into account the extent to which
such hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship).

 

(c)           The amount determined by the Committee as a Hardship Distribution
shall be paid in a single cash lump sum as soon as practicable after the end of
the calendar month in which the Hardship Distribution election is made and
approved by the Committee.

 

(d)           Upon a finding that the Participant (or, after the Participant’s
death, a Beneficiary) has suffered a Financial Hardship, subject to Treasury
Regulations promulgated under Code Section 409A the Committee may at the request
of the Participant, accelerate distribution of benefits or approve reduction or
cessation of current deferrals under the Plan in the amount reasonably necessary
to alleviate such Financial Hardship. The amount distributed pursuant to this
Section with respect to an emergency shall not exceed the amount necessary to
satisfy such emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship).

 

5.8                  Specified Employees. In the case of any Participant who is
a specified employee within the meaning of Code Section 409A as of the date of a
separation from service, payments due as of the Participant’s separation from
service may not be made before the date that is six months after the date of
separation from service (or, if earlier, the date of the Participant’s death).

 

2.             In all other respects, the terms of this Plan are hereby ratified
and confirmed.

 

IN WITNESS WHEREOF, the Company has caused this Third Amendment to be executed
as of the date indicated below.

 

 

 

CLOUD PEAK ENERGY RESOURCES LLC

 

 

 

 

 

/s/ Cary W. Martin

 

 

 

Cary W. Martin, SVP – Human Resources

 

 

 

Date: October 20, 2015

 

3

--------------------------------------------------------------------------------